DETAILED ACTION
Claims 1, 3-5, 8-12, 14, and 21-28 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Though not required, the last two paragraphs on p.4 (“creating…” and “initializing…” paragraphs) should be indented once more, as they occur in response to a sub-step (3rd to last paragraph on p.4).  This improves readability.
There is some confusion with claim 8, which depends on claim 1 (see objection below).  As such, the examiner recommends clarifying that the current branch outcome BCT field and the branch switch count BCT field (4th to last paragraph) are in the new BCT entry (as was done with the confusion matrix in the 5th to last paragraph).
Claim 8 is objected to because of the following informalities:
In lines 11-12, while there is basis for “the current branch outcome BCT field” and “the branch switch count BCT field” (in claim 1), the examiner recommends clarifying the claim because, in claim 8, applicant states that multiple BCT entries may be associated with the detected branch (see lines 2-3 and note “at least one” language).  The aforementioned fields exist in each entry (CB and BSC entries) in 
Claim 21 is objected to because of the following informalities:
Though not required, the examiner recommends one full indentation (as opposed to one space) for the “extracting…” paragraph at the bottom of p.9, and for the two subsequent paragraphs.
Given the above change, the examiner further recommends one more full indentation for the “creating…” and “initializing…” paragraphs on p.10.
Claim 28 is objected to for similar reasons as claim 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5, 8-12, 14, and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, on p.5, lines 8-9, “the predicted outcome of the detected branch instruction”.  There is a predicted outcome on p.5, lines 3-4, and another on p.4, lines 13-14.
In claim 1, on p.5, both instances of “the actual outcome of the detected branch instruction”.  There is an actual outcome on p.5, lines 5-6, and another on p.4, lines 13-14.
In claim 5, last line, “the confusion matrix”.  There may be multiple confusion matrices (one in each BCT entry).  It appears that --of each of the one or more BCT entries-- should be added after “matrix” in the last line (as was done in lines 1-2).
In claim 8, all instances of “the predicted outcome…” for similar reasons as above.
In claim 8, all instances of “the actual outcome…” for similar reasons as above.
In claim 8, lines 8-9, “the BCT entry corresponding to the detected branch instruction”.  Per lines 2-3, there may be multiple BCT entries that correspond to the detected branch instruction.  Thus, at first glance, it would appear that applicant meant --in the at least one of the one or more BCT entries…-- in lines 8-9.  However, this, too, is problematic because claim 1, lines 18-19 (“using…” paragraph) set forth “at least one of the one or more BCT entries…”.  Thus, there are multiple sets of at least one BCT entry that applicant may be referring to in claim 8, lines 8-9.
In claim 8, “the updated confusion matrix” in the 2nd
In claim 9, “the BCT entry that corresponds to the detected branch instruction” for similar reasons as claim 8.
In claim 12, any instances of “the predicted outcome” for similar reasons as above.
In claim 12, any instance of “the actual outcome” for similar reasons as above.
In claim 21, 2nd to last “updating” paragraph, “the BCT entry corresponding to the detected branch instruction”, for similar reasons as above, i.e., there may be multiple BCT entries for a branch (p.10, line 10). 
In claim 22, “the BCT entry corresponding to the detected branch instruction” for similar reasons as above.
In claim 27, last line, “the confusion matrix, for similar reasons as above in relation to claim 5.
In claim 28, “the BCT entry corresponding…” for similar reasons as above in relation to claim 21 (e.g. there may be multiple corresponding entries).
Claims 1 and 12 are indefinite because they includes conflicting language.  That is, taking claim 1 as exemplary, lines 11-14 set forth that the BCT includes one or more entries that correspond to the detected branch instruction.  Then, the 3rd to last paragraph on p.4, and the 1st paragraph on p.5, set forth what happens when no entries in the BCT correspond to the detected branch instruction.  This is contradictory.  Either the BCT has an entry (or entries) for a branch or it doesn’t.  In line 14, it appears that applicant could claim --a corresponding branch instruction-- instead of “the detected branch instruction”.
Claim 28 is indefinite because it includes conflicting language.  That is, the first three lines of claim 28 set forth a process to be performed when none of the BCT entries correspond to 
All dependent claims are rejected for being dependent on an indefinite claim.

Allowable Subject Matter
Claims 1, 3-5, 8-12, 14, and 21-28 are allowed over the prior art.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zuraski et al., U.S. Patent No. 6,502,188, has taught dynamic classification of conditional branches, including setting a branch selector field for a branch that indicates a type of prediction (FIG.15).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183